DETAILED ACTION
Allowable Subject Matter
Claims 21-31, 33-35, 37-43 are allowed. Specifically, the independent claims 21, 31 and 37 are allowed over the prior arts. The dependent claims 22-30 and 43 are allowed due to their dependencies to the said independent claim 21. The dependent claims 33-35 are allowed due to their dependencies to the said independent claim 31. The dependent claims 38-42 are allowed due to their dependencies to the said independent claim 37.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 21, the prior arts fail to teach or reasonably suggest a method, comprising:
providing, via a network service, a platform for implementing custom applications, wherein the platform comprises a definition of one or more constraints, defined by a platform developer, to be implemented in conjunction with a subsequently developed custom applications, and wherein the platform is to be implemented in reconfigurable blocks of one or more field programmable gate arrays (FPGA); and 
generating, based upon data indicative of the custom application, a set of bits, wherein the set of bits, when implemented on the one or more FPGAs, cause implementation of the platform, the FPGA interfaces, and the custom application on the one or more FPGAs, in combination with the other limitations of the claim.
Regarding claim 31, this claim has substantially the same subject matter as that in claim 21. Therefore, claim 31 is allowed under the same rationale as claim 21 above.
Regarding claim 37, this claim has substantially the same subject matter as that in claim 21. Therefore, claim 37 is allowed under the same rationale as claim 21 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKJIN KIM whose telephone number is (571)272-1487.  The examiner can normally be reached on M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 






/SEOKJIN KIM/Primary Examiner, Art Unit 2844